Title: Alexander Gillon to the Commissioners, 25 January 1779
From: Gillon, Alexander
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Gentlemen
      Brest the 25th. Jany. 1779
     
     Permit me to embrace this earliest opportunity of acquainting you of my arrival here this day from Our Continent, Via Havana, were I embark’d in A Spanish Vessel for Spain the 17 Novr. last, and on the 19th. Instant fell in with A Small Fleet from here under the Command of Count de Grace, (Cape Finisterre bearing E S E about 50 Leagues) who immediately with his Usual Politeness, offer’d me this Frigate Le Fortunée Capn. Marigny, to conduct me here or to Land me at the first convenient place if met with contrary winds. This friendly offer I accepted, because I tho’t it wou’d be forwarding the business I am sent on, and it is with very great pleasure I assure you, that I received every attention from Capn. Marigny and his officers, also from the Gentlemen in the above Fleet, and that I esteem their Politeness as A proof of the friendship of their Nation for Ours. I have some Letters for your Excellencies, but as I conceive them to be introductory ones, I propose myself the happiness of presenting them to you soon, as I only go to Nantes, to be inform’d what property there is arrivd in Europe belonging to the State of South Carolina, and to give directions about its disposal. This business with the few days I propose tarrying here, will make it the 6th. Feby. ere I can leave Nantes, which admits time for any Letters of yours to Reach me there, under cover to Messrs. H. Q. Chaurand freres, if any of your Excellencies will Condescend to favour me with a Reply hereto; if so, you will Much Oblige me in communicating to me any interesting intelligence, you may have Received from our Continent Since the 23d. July last, as it was then I set out for France, but A long detention at the Havana, and allmost continual contrary winds the different passages, has caus’d my thus long Journey. I am with all due Respect Your Excellencies Most Obedt. hble. Servt.
     
      A. Gillon
     
    